Citation Nr: 1144458	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He received the Combat Infantryman Badge.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 30 percent initial evaluation.  


FINDING OF FACT

Throughout the rating period on appeal, the competent clinical, and/or competent and credible lay, evidence of record demonstrates that the Veteran's PTSD results in occupational and social impairment comparable to no worse than reduced productivity, due to such symptoms as panic attacks almost once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

As the February 2008 rating decision on appeal granted service connection for PTSD, this claim is now substantiated.  Thus, the filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  See September 2008 statement of the case and heading "Pertinent Laws; Regulations; Rating Schedule Provisions."

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in October 2007 and September 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides that a 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Diagnostic Code 9411.

The Veteran contends that his PTSD warrants an initial evaluation in excess of 30 percent.  Service connection has been established for PTSD, rated 30 percent, effective from March 30, 2007.  As such, the rating period on appeal is from March 30, 2007.

An April 2007 private psychiatric examination provides that the Veteran had gotten into a fight at work that had some legal consequences.  His daughter had recently stopped him from seeing his grandchildren because of his changed attitude.  The Veteran reported thoughts of breaking the camera and camera man at church because they made him "ticked", and he had started to avoid going to church.  The Veteran was seeking help because he did not want his children and grandchildren to be scared of him.  The Veteran had hyperarousal and increased irritability.  He was withdrawing from people in order to avoid "getting snappy."  He would lose control, especially if in fighting mode, and would not stop until he "sees blood."  The pertinent as was PTSD.

The report of an October 2007 VA PTSD examination provides that the Veteran reported problems around crowds and was on guard.  He had friends and was close with one.  He was active in church, but did not belong to any organizations.  On objective examination, the Veteran had dirty nails and was in need of a shave.  He was oriented to time, place and person.  He was logical, coherent and not tangential or circumstantial.  No hallucinations, delusions, psychosis or organic brain syndrome was present.  No homicidal or suicidal thoughts were expressed.  Judgment showed impulsiveness, attention and concentration were intact, remote memory was intact, and recent memory was somewhat impaired.  The Axis I diagnosis was PTSD.  The Axis V Global Assessment of Functioning (GAF) score was 65, based on the PTSD.  The examiner summarized that the Veteran had avoidance of people, places and things.  He showed arousal symptoms including an exaggerated startle response and hypervigilance.  

In April 2008 correspondence, the Veteran stated that he could not stand to be around any size groups of people without becoming very uneasy.  If he had to go over to a family member's house, he would only stay a very short time before making up a reason to leave since he would feel smothered, a pressure on his chest and problems breathing.  If he had to go to the store, he would wait until it was very late and go to a 24-hour store with very few people, including employees.  

In September 2008 correspondence, the Veteran responded to the October 2007 VA examination report by stating that he was not active in church.  He would go to church sometimes, but not all the time as he could not handle being around the amount of people that attended.  If he did go, it was maybe once or twice a month and it was to apologize to God for what he did in Vietnam, not to socialize with other members of the church.  

A February 2008 private psychiatric report provides that the Veteran denied suicidal and homicidal ideation that day.  He did have such thoughts 6 weeks earlier when he had threatened a person whom he suspected of vandalizing his property.  He later found out that the person was not the vandal and apologized.  The Veteran reported being less quick to anger since starting Zoloft, but said that he was still more likely to lose his temper than before military service.  He still had hypervigilance and exaggerated startle response, though this had lessened somewhat.  

An April 2008 report from a private treating physician relates that the Veteran reported a weak emotional support network, with only one friend.  His mood shifted unpredictably and he continued to have episodes of agitation and yelling at people, including strangers as well as family members, which interfered with maintaining social relationships.  He had impaired immediate recall and his family members had pointed out his forgetfulness on many occasions.  

Correspondence dated in September 2009 from the Veteran's treating VA clinical psychologist provides that the Veteran had been on Zoloft, with some resulting leveling of mood.  However, he continued to present with a full range of PTSD symptoms.  He had long struggled with a host of hyperarousal symptoms, to include sleep impairment, persistent anxiety, hypervigilance and chronic difficulty managing his anger.  While working for GM for 30 years, the Veteran had instances where he was physically aggressive and assaultive of other employees.  Management isolated him to minimize further problems because he was a good worker.  The Veteran had been involved in violent confrontations both with known relationships and strangers.  He had struggled with long-standing interpersonal problems in his family life and his first reaction to a confrontation was aggression.  Since retirement, a significant amount of his time had involved managing rental property in a an impoverished and crime-infested area.  In spite of having multiple armed confrontations with others, including gang members, and the known danger involved, the Veteran had had great difficulty not engaging others in this manner and this had marked a major treatment issue for him.  His anger and confrontational tendencies had also resulted in significant family schisms and he had relatively few intact relationships.  When he entered treatment, his records indicated that he was kept from seeing his grandchildren due to these behaviors.  

The report of a September 2009 VA PTSD examination provides that the Veteran reported panic attacks, including periods of dyspnea, tachycardia, sensations of tightness/restriction in the chest and perspiration.  They lasted for about 10 minutes and occurred 3 times a month.  To manage the symptoms he had to stop the activity and wait until they subsided.  The Veteran stated that he had significant unresolved conflict with two of his children.  He reported interpersonal strain in terms of his children and expressed that he was not able to trust most people, including his children.  He reported that he had current difficulty in managing anger/irritability.  He stated that his symptoms had strained his relationship with his wife.  The Veteran said that his daughter had forbid him from seeing his grandchildren as she did not feel he was safe.  He avoided social settings, including church functions, the grocery store and the park, as he did not trust others and was not able to monitor their actions.  He reported a circle of friends but said that he was not able to talk with them openly about his combat experience.  

Mental status examination showed that the Veteran was dressed in casual clothes with a slightly unkempt appearance.  He was oriented to person, place, time and purpose.  Thought processes were logical/linear and his response style was normal in terms of rate and consistency.  He did not exhibit disturbed thought content and there was no evidence of perceptual abnormalities or loosening of associations.  There was no evidence of suicidal or homicidal ideation.  Mood was normal and affect was appropriate to the content of thought.  Insight and judgment were appropriate.  The Veteran was able to recall 2 of 3 stimulus words presented after a 5 minute delay, and was able to recall the third after cuing.  The calculation task of subtracting serial 7s was difficult.  However, he was able to spell the word "world" correctly, suggesting that working memory skills were basically intact.  

The Veteran's Axis I diagnosis was PTSD, chronic.  His Axis V GAF score was 60, which the examiner stated was based on moderate symptoms of impairment in social functioning and occasional panic attacks.  

The examiner summarized that the Veteran experienced continued nightmares, flashbacks and physiological arousal related to combat.  He attempted to avoid thoughts and conversations related to his experience, restricted social activities that might trigger memories related to combat, and experienced a restricted range of affect, for example, more anger and less affection.  The Veteran experienced significant symptoms of arousal, including sleep impairment, irritability, difficulty to concentrate, hypervigilance and exaggerated startle response.  The Veteran had significant impairment in interpersonal functioning such that family relationships were strained.  Anger outbursts, blunted emotions and lack of trust had strained family communication and social interactions in general.  The Veteran restricted social activities that might trigger intrusive memories.  He remained in a state of arousal, irritability and anger, and psychological distress.  He was not only "on guard" in terms of the social environment but was continuously monitoring his internal experience to keep negative thoughts controlled.  

The Board finds that the foregoing records support entitlement to a 50 percent initial evaluation for PTSD, throughout the rating period on appeal.  They document that the Veteran's PTSD results in occupational and social impairment with reduced productivity due to such symptoms as panic attacks almost once a week, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran's most recent GAF score of 60 also supports a 50 percent initial evaluation for PTSD, particularly in the context of the medical records discussed above, which show that his symptoms meet the criteria for a 50 percent evaluation.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2011).

According to the GAF Scale, a score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

The Board also finds, however, that the preponderance of the evidence is against entitlement to an initial 70 percent evaluation for PTSD, at any time during the rating period on appeal.  The foregoing records show that the Veteran does not have such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation.  While on VA examinations, the Veteran once needed a shave and once appeared slightly unkempt, there is no evidence of neglect of personal appearance and hygiene.  As for difficulty in adapting to stressful circumstances (including work or a worklike setting), there were instances where the Veteran was physically aggressive and assaultive at work.  However, he still maintained employment at GM for 30 years, and was such a good employee that management made efforts to minimize his interpersonal problems.  

The Veteran's GAF scores of 60 and 65 show that his PTSD symptoms satisfy the criteria for "moderate."  Particularly when viewed in the context of the evidence, which show that his symptoms do not meet the criteria for a 70 percent evaluation, these GAF scores do not support a 70 percent initial evaluation.

The Board is aware of the Veteran's complaints regarding PTSD.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected PTSD warrants a 70 percent initial evaluation.  Further, he has described no observable symptoms that satisfy the criteria for a 70 percent initial evaluation.  

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's PTSD.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is entitled to an initial evaluation of 50 percent, but not higher, for PTSD, throughout the rating period on appeal.  As the preponderance of the evidence is against an initial evaluation in excess of 50 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

A 50 percent initial evaluation, but not higher, is granted for PTSD, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


